PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board after our remand in EBI Ins. Co. v. Witt, 113 Or App 7, 830 P2d 599 (1992), rev den 317 Or 583 (1993). The issue involves claimant’s entitlement to temporary partial disability (TPD) after an initial two year period of TPD had been ordered. We affirm.
A recitation of the procedural history of this case would not be of assistance to the parties or other readers. Suffice it to say that, after this case had been submitted, the parties verified that a final determination order has issued in this case, which awarded claimant TPD for the entire period in question on review, and that claimant has been paid the TPD that the determination order awarded. In light of those facts, there is nothing that claimant can gain by a decision in his favor. Because he has already received all of the compensation to which he argues he is entitled, there is nothing left for us to decide.
Affirmed;